Citation Nr: 1733220	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected cervical strain, prior to June 19, 2010, and an evaluation in excess of 30 percent from that date.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbar strain, prior to June 19, 2010, an evaluation in excess of 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to March 2007.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO's September 2008 rating decision continued the previously assigned 20 percent and 10 percent ratings, respectively, for the Veteran's service-connected cervical spine and thoracolumbar spine disabilities.  An intervening May 2011 rating decision increased the evaluation of the Veteran's cervical spine disability from 20 percent to 30 percent, effective June 19, 2010.  That same rating decision increased the evaluation of the Veteran's thoracolumbar spine disability from 10 percent to 40 percent, effective June 19, 2010.  As the Veteran has not received a total grant of benefits sought on appeal for her service-connected cervical and thoracolumbar spine disabilities, these issues remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to her claims herein.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its September 2016 remand, the Board noted that there were inconsistencies in the medical evidence of record that required further clarification.  Specifically, the Board observed the following:


(1)  March 2007 records note intervertebral lumbar disc degeneration after a February 2007 MRI found L3 to L4 internal disc derangement and desiccation with minimal disc herniation and protrusion.  

(2)  A January 2009 private MRI found degenerative changes in the thoracic and lumbar spine.

(3)  A July 2010 letter from the Veteran's private physician (with a long history of treatment) notes a diagnosis of cervical degenerative joint disease (DJD).

Thereafter, the Board observed that VA examination reports in the record largely found no imaging confirming arthritis and no evidence of intervertebral disc syndrome (IVDS) in either the cervical or thoracolumbar spine (without acknowledging or attempting to reconcile such finding with the aforementioned conflicting evidence.  The Board also noted that while the August 2008 VA examination report diagnosed degenerative disc disease (DDD) of the cervical and lumbosacral spine, it showed normal X-rays of both.  Lastly, the Board observed that it was unclear whether the VA examiners had considered the several statements in the record where the Veteran had endorsed radiating pain, numbness, and tingling in her arms and legs.  Notably, the February 2014 examiner (who was not an orthopedist) relied on a 2009 normal neurological study to rule-out neurological pathology, despite the fact that the study was roughly five years old.

Based on these observations, the Board instructed the RO to schedule the Veteran for contemporaneous cervical and thoracolumbar spine examinations.  In its remand directives, the Board specifically instructed the VA examiner to consider and discuss the medical evidence in the record suggesting degenerative changes in the cervical and thoracolumbar spine (to specifically include documented diagnoses of DDD and DJD) and the evidence in the record noting reports and evaluation of the neurological manifestations in the Veteran's arms and legs.  The Board further instructed the VA examiner to reconcile any findings with conflicting evidence in the record.
The Veteran underwent VA cervical and thoracolumbar spine examinations in October 2016.  A review of the corresponding examination reports reveals that the VA examiner did not consider and discuss the medical evidence in the record suggesting degenerative changes in the cervical and thoracolumbar spine (to specifically include documented diagnoses of DDD and DJD) and the evidence in the record noting reports and evaluation of the neurological manifestations in the Veteran's arms and legs.  Moreover, after diagnostic testing did not reveal any IVDS, neurological manifestations, or arthritis, the VA examiner did not reconcile these findings with the conflicting evidence in the record.  Accordingly, the Board finds that the directives of its September 2016 remand have not yet been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under these circumstances, the RO or the Appeals Management Office (AMO) must obtain an appropriate supplemental medical opinion addressing the conflicting evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the same examiner who conducted the October 2016 VA cervical and thoracolumbar spine examinations.  If the October 2016 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file and all pertinent medical evidence must be provided to the examiner prior to rendering the opinion, and the examiner must indicate that the evidence was reviewed. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must render a medical opinion that reconciles the October 2016 VA examination findings with the conflicting medical evidence in the record suggesting that the Veteran has degenerative changes in the cervical and thoracolumbar spine (to specifically include documented diagnoses of DDD and DJD) and the evidence in the record noting reports and evaluation of the neurological manifestations in the Veteran's arms and legs.  The examiner should consider and discuss the following:  

(a) March 2007 records noting intervertebral lumbar disc degeneration after a February 2007 MRI found L3 to L4 internal disc derangement and desiccation with minimal disc herniation and protrusion;

(b) A January 2009 private MRI finding degenerative changes in the thoracic and lumbar spine;

(c) A July 2010 letter from the Veteran's private physician (with a long history of treatment) noting a diagnosis of cervical degenerative joint disease (DJD);

(d) An August 2008 VA examination report diagnosis of degenerative disc disease (DDD) of the cervical and lumbosacral spine; and

(e) Statements by the Veteran endorsing radiating pain, numbness, and tingling in her arms and legs.  

The examiner must provide complete rationales for all conclusions reached.
2.  Readjudicate the increased ratings claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




